         Case 1:12-cv-00920-EDK Document 220 Filed 12/14/20 Page 1 of 1




           In the United States Court of Federal Claims

                                                   )
 STEPHANIE MERCIER, et al.,                        )
                                                   )
                         Plaintiffs,               )
                                                   )              No. 12-920C
 v.                                                )              (Filed: December 14, 2020)
                                                   )
 THE UNITED STATES OF AMERICA,                     )
                                                   )
                         Defendant.                )
                                                   )


                                               ORDER

       The parties have requested that the Court refer this case to the court’s Alternate Dispute

Resolution (“ADR”) program. Senior Judge Marian Blank Horn has agreed to serve as the

settlement judge in this case.


       Therefore, the Court hereby TRANSFERS this case to Senior Judge Horn solely for the

purpose of engaging in settlement negotiations pursuant to Rules of the Court of Federal Claims,

Appendix H. If the parties are unable to settle the case, they shall file a joint status report within

two weeks of completing mediation, in which they shall propose a schedule to govern further

proceedings in the case.


       IT IS SO ORDERED.



                                                       s/ Elaine D. Kaplan
                                                       ELAINE D. KAPLAN
                                                       Judge
